Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 1 of 24




                       EXHIBIT 2
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 2 of 24




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 Uniloc 2017 LLC                                  §
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §       Case No. 6:19-cv-532
                                                  §
 Apple Inc.,                                      §       PATENT CASE
                                                  §
                Defendant                         §       Jury Trial Demanded
                                                  §
                                                  §

               PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                            TO DEFENDANT APPLE INC.

       Pursuant to Federal Rules of Civil Procedure 34, Plaintiff Uniloc 2017 LLC (“Uniloc”

directs the following requests for production of documents and electronically-stored information

to Defendant Apple Inc. (“Apple” or “Defendant”). Plaintiff requests that these documents and

electronically-stored information be produced to the offices of Davis Firm, P.C., 213 N. Fredonia

St., Suite 230, Longview, Texas 75601 or at such other place as may be mutually agreed upon by

counsel, within thirty (30) days after service of these document requests.

                                         I. DEFINITIONS

       Unless specifically indicated, or otherwise required by the context in which the terms and

names are used, the following instructions and definitions shall apply:

       1.       “Apple,” “Defendant,” “You” and/or “Your” mean Apple Inc. and all related

entities, predecessors, successors, subsidiaries, divisions, and/or affiliates thereof, and all past or

present officers, directors, agents, employees, consultants, accountants, attorneys, representatives,

and any other person or entity acting on behalf of any of the foregoing.

       2.       “Uniloc” or “Plaintiff” means Plaintiff Uniloc 2017 LLC.



PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                 PAGE 1 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 3 of 24




       3.       “Accused Products” or “Accused Instrumentality” means each and every product

or instrumentality identified in Plaintiff’s Infringement Contentions and amendments and

supplements thereto as well as all substantially similar products, and all associated computer

hardware, software and digital content.       This definition includes, without limitation, Apple

operating systems including macOS, iOS, ,iPadOS, tvOS, and watchOS versions subsequent to

version 1.0 and associated servers implementing iOS/macOS/iPadOS/tvOS/watchOS update

functionality, Mac desktop and notebook computers (MacBook, MacBook Pro, MacBook Air,

iMac, iMac Pro, Mac Pro, Mac mini), iPad (iPad, iPad Air, iPad Pro, iPad mini), iPhone, Apple

Watch, and iPod devices running said versions of macOS, iOS, iPadOS, tvOS, watchOS, the App

Store and associated servers implementing App Store functionality.

       4.       “Accused Functionality” refers to the functionality illustrated by Uniloc 2017 LLC

in its Infringement Contentions, amendments thereto, or subsequent notices and disclosures, and

any reasonably similar functionality, that is incorporated into any of Your products and services.

       5.       “Asserted Patent” refers to U.S. Patent No. 6,467,088, which may also be referred

to herein and during the course of this Litigation as the “’088 Patent.”

       6.       “And” or “or” shall be both conjunctive and disjunctive.

       7.       “Any” or “each” should be understood to include and encompass “all.”

       8.       “Communications” means any conveyance of information from one or more

persons to one or more other persons and includes, but is not limited to, oral, written, electronic,

verbal, and nonverbal modes.

       9.       “Concerning” means relating to, referring to, describing, evidencing or

constituting.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 2 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 4 of 24




       10.     “Document” and “Documents” shall have the broadest definition possible under

Federal Rule of Civil Procedure 34 and Federal Rule of Evidence 1001, and shall include without

limitation, any and all writings, communications, correspondence, emails, drawings, graphs,

charts, recordings, photographs, and images. The foregoing specifically includes information

stored electronically, whether in a computer database or otherwise, regardless of whether such

documents are presently in documentary form or not.

       11.     “Electronically stored information” or “ESI” means any document that can be or

has been stored in electronic form on a server, tape, electronic media such as an internal or external

hard drive or any media whereby the document can be saved and be available for retrieval using

any retrieval device, including a computer or server.

       12.     “Entity” or “Entities” includes natural persons, proprietorships, partnerships, firms,

corporations, public corporations, municipal corporations, governments (including foreign

national governments, the government of the U.S. or any state or local government), all

departments and agencies thereof, any governmental agencies of any country, political

subdivisions, groups, associations, or organization.

       13.     “Evidencing” means proving, indicating, or being probative of the existence or

nature of the subject of the document requests.

       14.     “Involving” is used in its broadest sense to mean without limitation including,

employing, entailing, comprehending, and/or affecting.

       15.     The “Lawsuit” or “Litigation” means the above-captioned lawsuit.

       16.     “Person” means any natural person, legal entity, or business entity, including but

not limited to any corporation, partnership, proprietorship, trust, association, organization or group

of persons.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                PAGE 3 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 5 of 24




       17.     Unless otherwise stated in a Request, “Relevant period” means the period from the

date of first development of the Accused Instrumentalities through the present.

       18.     “Relates,” “relating,” “refers to,” or “regarding” means any relationship of

whatever kind or nature, be it direct or indirect, and includes without limitation embodying,

connected with, commenting upon, responding to, showing, describing, analyzing, reflecting,

supporting and constituting.

       19.     References to any natural person shall include, in addition to the natural person,

any agent, employee, representative, attorney, superior, or principal thereof.

       20.     References to any entity shall include, in addition to the entity, any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       21.     The use of the term “the” shall not be construed as limiting the request.

       22.     Use of the singular shall also include the plural, and vice-versa.

       23.     “Convoyed Products” means each and every product and/or service used, sold,

offered for sale, or licensed in the United States by You that is intended to be used along with, in

connection with, or related to the use of, any Accused Instrumentalities, Including product

maintenance, training, service, and/or updates.

       24.     “Source Code” means any set of instructions, directives, commands, abstractions,

expressions, or representations capable of being interpreted, compiled, or executed by a computer,

whether written in any command-line interface, compiled language, interpreted language, scripting

language, data/query language, or markup language.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                  PAGE 4 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 6 of 24




                                       II. INSTRUCTIONS

        1.      Documents shall be produced in accordance with Rule 34(b) of the Federal Rules

of Civil Procedure.

        2.      All requests pertain to the entirety of the relevant period and should be updated

regularly.

        3.      The documents sought include all responsive documents within Defendant’s

possession, custody, or control that are known to Defendant or that Defendant can locate or

discover through reasonably diligent efforts.

        4.      This request for documents and things is continuing consistent with the

requirements of Rule 26(e) of the Federal Rules of Civil Procedure and the Local Rules of the

Western District of Texas. In the event that any documents or things come into the possession or

control of the defendant subsequent to the filing of the written response to this request, which

documents or things fall within the scope of those requested but which were not included in the

initial response, Plaintiff requests that it be notified of such documents or things, and that they be

produced for inspection and copying, within seven (7) days after the receipt of such notice to

Plaintiff.

        5.      If Defendant objects to or otherwise refuses to produce documents in response to

any portion of a document request, it shall (i) state the objection or reason for such refusal, and (ii)

provide all documents called for by that portion of the document request to which it does not object

or to which it does not decline to respond, as follows:

               a.       If Defendant objects to a document request on the grounds that it is too

        broad (i.e., that Defendant believes it calls for both documents which are relevant and are




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                  PAGE 5 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 7 of 24




       not relevant to the subject matter of the action), Defendant shall respond to that document

       request by providing the documents which are relevant;

               b.      If Defendant objects to a document request on the grounds that to provide

       responsive documents would constitute an undue burden, then Defendant shall provide as

       many of the requested documents as can be provided without undertaking an undue burden

       and discuss with Plaintiff’s counsel possibilities for resolving any proclaimed undue

       burden; and

               c.      If Defendant objects to any portion of a document request on the grounds

       that it is vague or indefinite, then Plaintiff asks Defendant’s counsel to contact Plaintiff’s

       counsel to obtain further clarification and within seven (7) days upon receiving clarification

       from Plaintiff’s counsel, provide its response and documents. If Defendant remains

       uncertain after receiving clarification, Defendant shall set forth its understanding of the

       allegedly vague or indefinite term and shall then provide its response and documents as

       based upon Defendant’s stated understanding.

       6.      At least as early as the filing and service of the complaint in this case, Defendant

was under a duty to preserve documents and ESI related to this matter. Accordingly, Plaintiff

expects that Defendant and its counsel will prevent the destruction or alteration of any documents

requested herein by the operation of any electronic information system (routine or otherwise) and

hereby put Defendant on notice that any destruction or alteration of such documents, or any action

that makes such documents more difficult or expensive to access and use, without completing a

meet and confer process with Plaintiff’s counsel regarding such action, will not be considered to

be in “good faith,” as contemplated in Fed. R. Civ. P. 37(f). If Defendant does not believe that it

can reasonably comply with this instruction, Plaintiff requests that Defendant contact Plaintiff’s




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE               PAGE 6 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 8 of 24




counsel, in writing, within 10 days from receipt of these Requests, to meet and confer about

whether immediate Court intervention is necessary.

       7.      Unless otherwise indicated, Plaintiff requests that Defendant produce responsive

documents as follows:

               a.       Documents should be provided on DVD, CD, flash memory drive, external

       hard drive, or cloud-based drive (e.g., DropBox). The volume of the documents will

       determine whether they are provided on DVD, CD, flash memory drive, external hard

       drive, or cloud-based drive.

               b.       Paper documents should be scanned and processed to TIFF files (with load

       files) or searchable PDF files. If a document is available to Defendant both in paper and

       electronic form, Plaintiff requests that Defendant produce the requested document in

       electronic form, as described herein.

               c.       All productions should be produced as they are ordinarily maintained, for

       example, organized by custodian or sources.

       8.      If Defendant cannot respond or produce documents in response to any part of the

following Requests in full, please respond to the extent possible, specifying the reason or reasons

for Defendant’s inability to respond or produce documents in response to the remainder of the

Requests.

       9.      If, to Defendant’s knowledge, documents responsive to one or more requests were

never in Defendant’s possession, custody, or control but are or have been in the possession,

custody, or control of any other person, please identify all such persons.

       10.     If any responsive document was formerly in Defendant’s possession, custody, or

control but has been eliminated from Defendant’s possession in any way, including, but not limited




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE             PAGE 7 OF 23
        Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 9 of 24




to, having been lost, destroyed, transmitted, or discarded, please submit a written statement as

follows:

               a.      The basis for withholding such document;

               b.      A generic description of the document being withheld;

               c.      The date the information contained in the document was learned or the

       document created;

               d.      The identity of the individual(s) who learned the information or authored

       the document;

               e.      The date the document was transmitted or otherwise made available to

       anyone; and

               f.      The specific Request(s) to which the withheld document relates.

       11.     The scope of your search for ESI shall include all forms of ESI collection,

preservation, transmission, communication and storage, including:

               a.       All ESI generated and maintained in the ordinary course of business,

       including ESI stored on mainframe computers or local and network computers or drives or

       servers or any other media or location where ESI can be or is stored;

               b.      Distributed data or removable data, i.e., information which resides on

       portable media and non-local drives, including home computers, laptop computers,

       magnetic or floppy discs, CD-ROMs, DVDs, Internet repositories including emailed host

       by Internet service providers, handheld storage devices such as tablets, PDAs, mobile/cell

       telephones, portable hard drives, and flash memory drives;

               c.      Forensic copy or backup ESI, including archive and backup data;




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE           PAGE 8 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 10 of 24




                 d.     Network ESI, including voice mail systems, email servers, ISP servers,

       network servers, cloud servers and fax servers;

                 e.     Legacy ESI, i.e., retained data that has been created or stored by the use of

       software or hardware that has been rendered outmoded or obsolete;

                 f.     Metadata, i.e., information regarding a particular data set which describes

       how, when and by whom it was collected, created, accessed and modified and how it is

       formatted.

       12.       If Defendant objects to any of the definitions or instructions herein, please state

such objection(s) in each response and indicate whether Defendant is complying with the definition

or instruction in spite of the objection. If the objection goes to only part of a request, please produce

all documents which do not fall within the scope of the objection.

       13.       In accordance with Fed. R. Civ. P. 26(b)(5), if any information or document

responsive to these requests is withheld pursuant to a claim of attorney-client privilege, work

product protection, or any other common law or statutory privilege or protection, please specify

the following:

                 a.     the basis for withholding such information or document;

                 b.     a generic description of the nature of the information or document being

       withheld in a manner that will enable Plaintiffs to assess the claim of privilege;

                 c.     the date the information was learned or the document created;

                 d.     the identity of the person(s) who learned the information or authored the

       document;

                 e.     the date the information or document was transmitted or otherwise made

       available to anyone; and




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                   PAGE 9 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 11 of 24




                  f. the specific discovery request(s) to which the withheld information or document

       relates.

       14.        Unless otherwise indicated in writing, the failure to produce any documents in

response to any request herein means that such documents do not exist, or are not in Defendant’s

possession, custody, or control, or the possession, custody, or control of Defendant’s agents or

anybody acting on Defendant’s behalf.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE             PAGE 10 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 12 of 24




                                   DOCUMENT REQUESTS


REQUEST NO. 1:

       All documents and things relating to Uniloc.



REQUEST NO. 2:

       All documents and things relating to U.S. Patent No. 6,467,088, whether the Asserted

Patent is referenced explicitly, in substance, by inference, or otherwise.



REQUEST NO. 3:

       All documents and things relating to the design, development, research, testing,

manufacture, or use of the Accused Instrumentalities anywhere in the world.



REQUEST NO. 4:

       All documents and things that show how the functionality identified in Uniloc’s

infringement contentions, including the Accused Functionality, operates.



REQUEST NO. 5:

       Documents and things sufficient to identify each of Your affiliates, parents, subsidiaries

and/or other entities that are or were involved in designing, developing, researching, testing,

manufacturing, or selling any Accused Instrumentality anywhere in the world.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE           PAGE 11 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 13 of 24




REQUEST NO. 6:

       Documents (including charts) sufficient to identify Your organization and reporting

structure from the date of first development of the Accused Instrumentality to the present.



REQUEST NO. 7:

       Documents sufficient to identify the name (including internal code or project names),

model number, version number, first date of commercialization or availability for sale, and end of

life date for every hardware product, software product, service, or platform that has ever embodied

or implemented the Accused Instrumentalities or Accused Functionality.



REQUEST NO. 8:

       All documents and things concerning any contracts, agreements, and terms and

conditions between You and any third party that makes, uses, sells/licenses, offers to sell/license,

or has permission to make, use, sell/license, or offer to sell the Accused Instrumentalities.



REQUEST NO. 9:

       All technical documents, schematics, plans, flow charts, process diagrams, specifications,

data sheets, architecture and infrastructure documents, product requirement documents, reference

guides, installation guides, user guides, overviews, white papers, or the like concerning the

Accused Instrumentalities, Accused Functionality, and/or the updating or reconfiguring applications

(including operating systems) via or by the Accused Instrumentalities.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 12 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 14 of 24




REQUEST NO. 10:

       All documents and things relating to any patented technology You contend is embodied in

the Accused Instrumentalities or Accused Functionality.



REQUEST NO. 11:

       All documents and things relating to the technical process of updating or reconfiguring

applications (including operating systems) via or by the Accused Instrumentalities or Accused

Functionality.



REQUEST NO. 12:

       Source Code sufficient to show the structure, function, and operation of the Accused

Instrumentalities and/or the Accused Functionality (“Source Code Material”).



REQUEST NO. 13:

       All documents and things necessary to show the architecture and design of the Source Code

Material, including but not limited to internal wiki’s and blogs.



REQUEST NO. 14:

       All version control or change logs for the Source Code Material.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE         PAGE 13 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 15 of 24




REQUEST NO. 15:

       All packaging, instructions, manuals, and promotional materials for the Accused

Instrumentalities.



REQUEST NO. 16:

       To the extent any Accused Instrumentalities are offered by You as software rather than

hardware, documents sufficient to show the locations of any servers and/or computer utilized to

deliver, transmit, or provide for access or downloading the Accused Instrumentalities or

applications (including operating systems) to customers and/or end users.



REQUEST NO. 17:

       All documents and things sufficient to identify and describe the functionality of the

network architecture and data flow pertaining to the Apple App Store, including the data flow

between and among the servers (including but not limited to update servers, commerce servers,

data servers) and networks (including but not limited to content delivery networks) related thereto.



REQUEST NO. 18:

       From the date of first commercialization of the Accused Instrumentality to the present, all

documents and things concerning Your marketing and advertising of the Accused

Instrumentalities or the Accused Functionality, including all documents, bids, requests for

proposal, marketing studies, promotional material, press releases, articles, presentations, videos,

web pages, blog posts, brochures, demos, tutorials, case studies, solution briefs, webinar materials,

television   advertisements, trade show (i.e., Worldwide Developers Conference) materials,




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 14 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 16 of 24




magazine or trade journal advertisements, Internet advertising, and radio advertisements

concerning said advertising and marketing.



REQUEST NO. 19:

       All documents and things concerning your business, strategic, road maps, and marketing

plans related to the Accused Instrumentalities, Accused Functionality, and/or the updating or

reconfiguring applications (including operating systems) via or by the Accused Instrumentalities.




REQUEST NO. 20:

       All training materials (including videos) provided to Your employees, contractors,

representatives, app developers, distributors, partners, vendors, suppliers, customers, or retailers

who have responsibilities concerning the sale and customer support (i.e., AppleCare, Genius Bar,

Apple Geniuses) of the Accused Instrumentalities to the extent such training materials (including

videos) relate to the sale, training, or customer support of or for the Accused Instrumentalities,

the Accused Functionality, and/or the updating or reconfiguring applications (including operating

systems) via or by the Accused Instrumentalities.



REQUEST NO. 21:

       All documents that have been made available, provided, or distributed to Your app

developers (i.e., via Your app developer portals such as https://developer.apple.com and

appstoreconnect.apple.com, partner portals, customer portals, distributor portals, or manufacturer

portals) pertaining to the Accused Instrumentalities, the Accused Functionality, and/or the updating

or reconfiguring applications (including operating systems) via or by the Accused Instrumentalities.



PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE               PAGE 15 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 17 of 24




REQUEST NO. 22:

       All documents pertaining to the use, design, development, performance, features, benefits,

deployment, implementation, training, sale/license, and offer for sale/license of the Accused

Instrumentalities or the Accused Functionality by Your channel partners, app developer partners,

and technology partners.



REQUEST NO. 23:

       All documents and things concerning the commercial success, commercial performance,

customer satisfaction, critiques, problems, shortcomings, challenges, technical success, technical

performance, financial performance, financial impact, suitability, competitive position, and

market position of the Accused Instrumentalities or products or services that compete with the

Accused Instrumentalities, including but not limited to any correspondence or communication

from customers regarding any product redesigns.



REQUEST NO. 24:

       All documents and things concerning all actual or potential patent licenses (both inbound

as licensee and outbound as licensor), technology license agreements, know-how license

agreements, royalty agreements, settlement agreements, covenants not to sue, and the like to

which You are a party or potential party and that concern or cover the Accused Instrumentality

and/or Accused Functionality, including all communications, drafts, term sheets, presentations,

memoranda, and the like concerning or reflecting the negotiation of such licenses, agreements,

and covenants and their rates or payment terms; how those rates or payment terms were




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE            PAGE 16 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 18 of 24




determined; and any royalty reports or similar documents identifying the payments made or

received under those licenses, agreements, and covenants.



REQUEST NO. 25:

       All documents that You or Your expert(s) consider relevant to (i) the analysis, calculation,

or determination of damages (e.g., lump sum, reasonable royalty, royalty rate, running royalty) in

this Lawsuit, and/or (ii) the analysis of any Georgia-Pacific factor.



REQUEST NO. 26:

       All documents that You or Your expert(s) consider relevant to apportionment of damages

in this Lawsuit.



REQUEST NO. 27:

       All documents and things that You understand or believe to support Your contentions, if

any, that the Asserted Patent is invalid under any section of Title 35 of the United States Code or

any other legal basis, including without limitation unpatentability under Section 101, invalidity

under Sections 102–103, invalidity for indefiniteness or for lack of written description or

enablement or any other basis under Section 112.



REQUEST NO. 28:

       All documents and things concerning any alleged prior art to any Asserted Patent,

including but not limited to any communications between You and any third party regarding any

alleged prior art to the Asserted Patent.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE             PAGE 17 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 19 of 24




REQUEST NO. 29:

       All documents and things concerning any purported non-infringing substitutes/alternatives

to the inventions, methods, systems, computer-readable media, or apparatuses claimed in the

Asserted Patent, including but not limited to the identification, availability, acceptability, and

cost of using or implementing any such alternatives; the specific alterations that would be made

to the Accused Instrumentalities to effectuate such alternatives; the steps, costs, and time required

to develop and implement each alternative; and Your efforts, if any, to research or implement any

alleged non-infringing substitutes/alternatives.



REQUEST NO. 30:

       All documents and things that refer or relate to whether any Accused Instrumentality or any

product or service that uses or results from any invention claimed, disclosed, described in the

Asserted Patent: (i) satisfied one or more long-felt needs in the art; (ii) has enjoyed commercial

success; (iii) has received industry acclaim or recognition; (iv) has been recognized for the

significance of the contributions of the inventors of the Asserted Patent to the field of the Asserted

Patent; (v) has had any person express initial skepticism about the inventions of the Asserted

Patent; (vi) has had any person acknowledge the validity of the Asserted Patent; (vii) has been

copied by others; (viii) has had any person incorporate the inventions of the Asserted Patent into

any subsequent patent filing or device; (ix) has reflected, embodied, or been the subject of a long-

felt need in the industry to obtain the inventions or claimed functionality described in the Asserted

Patent; or (x) has reflected, embodied, or been the subject of any belief that a person has achieved

commercial success using the inventions of the Asserted Patent.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE               PAGE 18 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 20 of 24




REQUEST NO. 31:

       All documents and things concerning the circumstances under which You first became

aware of the existence of the Asserted Patent or patent application related thereto.




REQUEST NO. 32:

       All documents and things relating to Your contention, if any, that You have not infringed

the Asserted Patent.



REQUEST NO. 33:

       All documents and things relating to Your contention, if any, that You have not willfully

or deliberately infringed the Asserted Patent, including (without limitation) all documents and

things relating to any and all efforts by You, upon becoming aware of the Asserted Patent,

to investigate the scope of that Asserted Patent and to form a good-faith belief that the Asserted

Patent was invalid, not infringed, or not enforceable.



REQUEST NO. 34:

       All documents and things relating to all written and oral communications exchanged

between You and any attorney relating to the Asserted Patent, including (without limitation) all

opinions and advice of counsel on which You intend to rely relating to the infringement, validity,

unenforceability, or scope of the Asserted Patent.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE             PAGE 19 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 21 of 24




REQUEST NO. 35:

       All documents and things concerning any effort or analysis by You to design or redesign

the Accused Instrumentalities so as to avoid infringement of any Asserted Patent, the costs of all

design-around options analyzed, the time spent on such analysis, the estimated time to market

for such a design-around, whether the design-around had or has any potential compatibility issues

and, if so, the options analyzed to address those issues, whether the design- around had any

impact (however measured) on the performance of the systems and services, the estimated costs

that such a design would have added to any product or functionality, and the identities of all

persons and entities responsible for or involved in the aforementioned activities.



REQUEST NO. 36:

       All documents and things relating to Your decision, if any, to continue to develop, make,

use, sell/license, import into the United States, or offer for sale/license the Accused

Instrumentalities after becoming aware of the Asserted Patent.



REQUEST NO. 37:

       All documents and things concerning any other patent infringement lawsuit or legal

proceeding in which You have been a party relating to the Accused Functionality and/or the

updating or reconfiguring applications (including operating systems), including but not limited to

correspondence, pleadings, transcripts, depositions, discovery materials, and any settlement

agreements entered into by the parties to such lawsuits.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE            PAGE 20 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 22 of 24




REQUEST NO. 38:

       All communications with any third party concerning this Lawsuit, and all documents and

things produced or made available to You by any third person or entity in connection with this

lawsuit.



REQUEST NO. 39:

       All documents concerning the use, design, implementation, performance, benefits,

advantages, and importance of updating or reconfiguring applications (including operating

systems) in or relating to the Accused Instrumentality or Accused Functionality.



REQUEST NO. 40:

       All documents that describe or identify, in connection with the Accused Functionality, how

applications (including operating systems) are updated or reconfigured.



REQUEST NO. 41:

       All documents supporting or upon which you relied for your interrogatory responses in this

Lawsuit.



REQUEST NO. 42:

       For each person who is a deposition or trial witness or who has been disclosed in Your

Initial Disclosures and amendments or supplements thereto in this Lawsuit, please produce:

               a. His or her most current resume or curriculum vitae;




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE           PAGE 21 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 23 of 24




               b. Prior deposition transcripts in any lawsuit pertaining to any Accused

                   Instrumentality.

               c. Documents sufficient to show the nature, history, and extent of all prior, current,

                   or anticipated financial, legal or business relationship or interest between You

                   and each said person, including but not limited to documents pertaining to salary

                   and bonus history; the amount and number of units or shares of stock and stock

                   options sold, exercised, or held; contingency or commission payments and

                   plans; and bonus or salary payments and plans; and

               d. All contracts, employment agreements, consulting agreements, patent licenses,

                   patent assignments, settlement agreements, confidentiality and non-disclosure

                   agreements between You and each said person.



REQUEST NO. 43:

       To the extent not called for by any preceding paragraph, all other documents and things

relating to Your claims and defenses in this Lawsuit.

DATED: May 4, 2020

                                                              Respectfully Submitted,

                                                              By: /s/ William E. Davis, III
                                                              William E. Davis, III
                                                              Texas State Bar No. 24047416
                                                              bdavis@bdavisfirm.com
                                                              Debra Coleman
                                                              Texas State Bar No. 24059595
                                                              dcoleman@bdavisfirm.com
                                                              Christian Hurt
                                                              Texas State Bar No. 24059987
                                                              churt@bdavisfirm.com
                                                              Edward Chin
                                                              Texas State Bar No. 50511688



PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 22 OF 23
       Case 6:19-cv-00532-ADA Document 96-3 Filed 10/02/20 Page 24 of 24




                                                              echin@bdavisfirm.com
                                                              Ty Wilson
                                                              Texas State Bar No. 24106583
                                                              Twilson@davisfirm.com

                                                              DAVIS FIRM, P.C.
                                                              213 N. Fredonia Street, Suite 230
                                                              Longview, Texas 75601
                                                              T: (903) 230-9090
                                                              F: (903) 230-9661


                                                              Counsel for Plaintiff Uniloc 2017
                                                              LLC




                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served via email to all counsel of

record on May 4, 2020.


                                                              /s/ William E. Davis, III

                                                              William E. Davis, III




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF REQUESTS FOR PRODUCTION TO APPLE                PAGE 23 OF 23
